DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 07/11/2022 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained and the newly added claims are rejected as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 11, 13 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2017/0114166)
In regards to claim 1, Harada teaches ethylene/-olefin copolymers and lubricating oil (title).  The copolymer is prepared by a bridged metallocene catalyst of a formula I which provides the same catalyst of the claim [0020 – 0042].  The groups equivalent to R2 and R3 positions of the claimed metallocene structure can be hydrocarbyl groups [0030].  Since the same catalyst is used to prepare the copolymer, and since the polymers have very low molecular weight of from 1000 to 50,000, they are liquid polymers as claimed [0024].  For instance, the polymer is useful in the lubricating oil composition at 1 to 100% and are thus oils [0215]. The polymers are used in a lubricating oil composition [0046].  It is noted that the limitations drawn to the process of making the copolymer, and the limitations drawn to the metallocene catalyst, does not carry patentable weight so long as the claimed polymer itself is taught.  
The composition can comprise a low viscosity base oil having 2 to 40 mm2/s at 100ºC [0216].  The oils can be mineral oils or synthetic oils [0217, 0218].  The synthetic oil can be alkylbenzene such oils produced similar to US 3,909,432 by McGuire et al.  McGuire teaches synthetic oils having pour point of -60ºF (i.e., -51ºC), viscosity index (VI) of 120, and kinematic viscosity of 5.39 at 210ºF (i.e., approx. 100ºC) (Table II, Example 3).  
Thus, at least in view of McGuire, the claimed base oil is obvious, and the use of synthetic base oils having similar properties such as viscosity, pour point and VI of McGuire for the oils of Harada would similarly have been obvious, as McGuire teaches synthetic oils having suitable properties.
In regards to claims 2 – 9, Harada in view of McGuire teaches the composition having the claimed properties and prepared from similar and/or identical bridged metallocene catalyst of formula 1 and the compound that reacts with the bridged metallocene of formula 6 which comprises organoammonium cations of the claims [0156 – 0159].  However, it is noted that the limitations drawn to the process of making the claimed liquid copolymer including the catalyst and reacting compound for forming an ion pair does not carry patentable weight so long as the claimed copolymer is taught by the prior art, as the claims are drawn to the composition and not to the method of making the copolymer present in the composition.  The intended use limitations for the composition such as gear oil also do not carry patentable weight so long as the composition having the claimed ingredients are recited.  Harada teaches the composition is useful as gear oil [0244].
In regards to claim 10, Harada in view of McGuire teaches the composition.  Harada teaches the copolymer ethylene and C3 -olefin which is propylene [0020].
In regards to claim 11, Harada in view of McGuire teaches the composition.  Harada teaches the composition can comprise at least one base oil selected from synthetic hydrocarbon oil (i.e., PAO or alkylbenzene), ester oils, mineral oils [0216].
In regards to claim 13, Harada in view of McGuire teaches the composition having the claimed limitations as previously stated.
In regards to claim 14, Harada in view of McGuire teaches the composition useful for gear oils comprising the -olefin copolymer and lubricating base oil, thus providing the prepared copolymer prepared from the bridged metallocene catalyst of the claims and the prepared base oil of the claims, wherein when blended, intrinsically provides the claimed method.
In regards to claim 15, Harada in view of McGuire teaches the composition.  Harada teaches the groups equivalent to R6 and R11 can be t-butyl [0079].
In regards to claim 16, Harada in view of McGuire teaches the composition.  Harada teaches the general structure of the metallocene and also teaches structures very similar to the claimed limitations that makes the claimed structure obvious [0112, 0288].  For instance, a t-butyl is recited in place of the n-butyl of the claim.  However, generally, Harada teaches a n-butyl in the same position as discussed in paragraph 0112.  Again, the catalysts used for preparing the oil or the method of making the catalyst do not particularly carry patentable weight so long as the claimed oil composition itself is taught.
In regards to claims 17 – 19, Harada in view of McGuire teaches the composition which can comprise of synthetic oil as the sole base oil as previously discussed.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the metallocene catalyst of the claim or the method of preparing the claimed copolymer.  The argument is not persuasive.
While it is noted that the catalyst and method of using the catalyst to prepare the claimed polymer does not carry patentable weight as the claimed copolymer is taught, the prior art teaches metallocene catalyst used for making the olefin copolymer, the olefin copolymer, and lubricating oil composition according to the claims.  Applicant has failed to specifically point out limitations that are absent from the catalyst, copolymer and composition of Harada.
Applicant alleges the claimed composition possesses unexpected results over the prior art.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the claim recites use of polymers at any suitable amount in oil, the inventive examples are directed to use of 11 to 28% o the copolymer in oil which does not support the breadth of the claimed range.  
The results are not persuasive.
Comparative example 4 appears to provide similar ISOT rating to inventive examples 1 – 3, and even better shear test viscosity reduction rate than one or more of the inventive examples.  The results are therefore inconclusive.
Applicant has thus failed to provide a demonstration of unexpected results based on examples that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771